                        Case 4:17-cr-00196-KGB Document 61 Filed 01/28/21 Page 1 of 5
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                        UNITED STATES DISTRICT COURT
                                                            Eastern District of Arkansas

          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case
                               V.                                         (For Revocation of Probation or Supervise~ i r t        D
              WILLIAM JERARD JONES                                                                              U.S. DISTRICT COURT
                                                                          Case No. 4:17-cr-00196           K~~STERN DISTRICT A Rf<ANSAS

                                                                          USM No. 31472-009                            JAN 2 8 202
                                                                           SHARON KIEL
 THE DEFENDANT:
 •   admitted guilt to violation of condition(s)                                           of the tenn of supervision.
 ~ was found in violation of condition(s) count(s) 1 and 2                           after denial of guilt.
                                                            ~ - -- -- -- -
 The defendant is adjudicated guilty of these violations:


 Violation Number              Nature of Violation                                                                  Violation Ended
 1                                  Failure to not commit another federal, state, or local crime.                   06/15/2020
 2                                  Failure to not own, possess, or have access to a firearm,

                                    ammunition, destructive device, or dangerous weapon.                            06/15/2020


        The defendant is sentenced as provided in pages 2 through _ _ 5_ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Reform Act of 1984.
 •   The defendant has not violated condition(s) _ _ __ _ _ _ and is discharged as to such violation(s) condition.

           It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address untfl all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ,f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 1294                      01/07/2021
                                                                                              Date of Imposition of Judgment
 Defendant's Year of Birth:            1995

City and State of Defendant's Residence:
West Memphis, Arkansas
                                                                          Kristine G. Baker, United States District Judge
                                                                                                 Name and Title of Judge


                                                                                                       '     Date
                           Case 4:17-cr-00196-KGB Document 61 Filed 01/28/21 Page 2 of 5
AO 245D (Rev. 02/ 18)       Judgment in a Criminal Case for Revocations
                            Sheet 2- Imprisonment
                                                                                                   Judgment- Page   - =2-   of   5
DEFENDANT: WILLIAM JERARD JONES
CASE NUMBER: 4:17-cr-00196 KGB


                                                                   IMPRISONMENT

                The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

8 months.




     •      The court makes the following recommendations to the Bureau of Prisons:




     !if"   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •      at   _ __ _ __ ___ D a.m.                         D    p.m.    on
            D      as notified by the United States Marshal.

     D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D      before 2 p.m. on
            •      as notified by the United States Marshal.
            D      as notified by the Probation or Pretrial Services Office.

                                                                          RETURN

I have executed this judgment as follows:




            Defendant delivered on                                                     to

at
     - - - -- -- - - - -- - - with a certified copy of this judgment.



                                                                                               UNITED STATES MARSHAL


                                                                                 By
                                                                                            DEPUTY UNITED ST ATES MARSHAL
                        Case 4:17-cr-00196-KGB Document 61 Filed 01/28/21 Page 3 of 5
 AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                         Sheet 3 - Supervised Release
                                                                                                    Judgment-Page   _ 3__    of       5
DEFENDANT: WILLIAM JERARD JONES
CASE NUMBER: 4:17-cr-00196 KGB
                                                           SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

     One (1) year.




                                                       MANDATORY CONDITIONS

1.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release
        from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                 •      The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                         substance abuse. (check if applicable)
4.       •    You must make restitution in accordance with 18 U.S.C . §§ 3663 and 3663A or any other statute authorizing a sentence of
               restitution. (check if applicable)
5.       l!f" You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.      •     You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
              as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
              where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.      •     You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
                        Case 4:17-cr-00196-KGB Document 61 Filed 01/28/21 Page 4 of 5
AO 245D (Rev. 02/ 18)    Judgment in a Criminal Case for Revocations
                         Sheet 3A - Supervised Release
                                                                                                  Judgment- Page     4     of       5
DEFENDANT: WILLIAM JERARD JONES
CASE NUMBER: 4:17-cr-00196 KGB

                                           STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools
needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and
condition.

I.      You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
       your release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a
       different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
       and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
       from the court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
       notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
       officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
       from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
       officer excuses you from doing so. If you plan to change where you work or anything about your work (such as your position
       or your job responsibilities), you must notify the probation officer at least IO days before the change. If notifying the
       probation officer at least IO days in advance is not possible due to unanticipated circumstances, you must notify the probation
       officer within 72 hours of becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
       been convicted of a felony , you must not knowingly communicate or interact with that person without first getting the
       permission of the probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours .
I 0.   You must not own, possess, or have access to a firearm , ammunition, destructive device, or dangerous weapon (i.e., anything
       that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
       nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
       without first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer
       may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
       contact the person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fmther information regarding these conditions, see Overview of Probation and
Supervised Release Conditions, available at: www.uscou1ts.gov .

Defendant's Signature                                                                           Date
                          Case 4:17-cr-00196-KGB Document 61 Filed 01/28/21 Page 5 of 5
  AO 2450 (Rev. 02/ 18)   Judgment in a Criminal Case fo r Revocations
                          Sheet 30 - Supervi sed Release
                                                                                          Judgment-Page _ _ of _ _ __
  DEFENDANT: WILLIAM JERARD JONES
  CASE NU MBER: 4:17-cr-00196 KGB

                                               SPECIAL CONDITIONS OF SUPERVISION

The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
treatment program which may include drug and alcohol testing, outpatient counseling , and residential treatment. Further,
he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
rate of $10 per session, with the total cost not to exceed $40 per month , based on ability to pay as determined by the
probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived .

All general and standard conditions previously imposed remain in full force and effect.
